internal_revenue_service number release date index number -------------------------- ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi plr-144172-08 date date re --------------------------------------- legend ----------------------------------------------------------------------------------------- ------------------------------------------------ ----------------------------------------------- -------------------------------------------------- ------------------------------------------------------------------------------------------ taxpayer son grandson trust a --------------------------------------------------- trust b ------------------------------------------------------------------------------------------------------------- --------------------------------------------------- date date year year year year year x y z accounting -------------------------- ------------------- ------- ------- ------- ------- ------- ----------- ------------- --------------- firm --------------------------------------------- dear -------------- plr-144172-08 this letter is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of your generation-skipping_transfer gst_exemption to certain transfers to trusts the facts submitted and representations made are as follows on date taxpayer created trust a an irrevocable_trust for the benefit of grandson and his descendants trust a provides inter alia that with respect to any contribution of property transferred by gift to the trust during a calendar_year grandson has the right to withdraw an amount not to exceed the annual exclusion amount under sec_2503 for that year trust a also provides that during taxpayer’s life the trustee may pay so much or all of the income and principal of the trust to and among grandson and grandson’s descendants at such times as trustee deems necessary or advisable from time to time for the health support maintenance and education of grandson or any of grandson’s descendants on date taxpayer created trust b an irrevocable_trust for the benefit of son and his descendants trust b provides inter alia that with respect to any contribution of property transferred by gift to the trust during a calendar_year son has the right to withdraw an amount not to exceed the annual exclusion amount for that year trust b also provides that the trustee shall pay to or for the benefit of son or any of his descendants so much or all of the net_income and or such amounts from principal as the trustee shall determine in his discretion to be necessary or advisable from time to time for the health support maintenance and education of son or any of his descendants trust b further provides son with a testamentary limited power to appoint the trust to any appointee or appointees except son son’s estate son’s creditors or the creditors of son’s estate taxpayer made cash gifts in year sec_1 through to trust a in each year the gifts were equal in value to the amount excludible from the gift_tax under sec_2503 in year taxpayer made gifts to various trusts and individuals including the gift to trust a in year taxpayer made several gifts including the cash gift to trust a and property valued at dollar_figurex to trust b in year taxpayer made the cash gift to trust a and a gift of property valued at dollar_figurey to trust b taxpayer retained the services of accounting firm during year sec_1 through to prepare her income and gift_tax returns accounting firm advised taxpayer that she did not have to file a form_709 united_states gift and generation-skipping_transfer_tax return reporting her gifts to trust a during the years in which these were her only gifts because the gifts were excluded from the gift_tax under sec_2503 plr-144172-08 accounting firm prepared and taxpayer filed form sec_709 gift_tax returns for year sec_2 and on her gift_tax_return for year taxpayer reported her gift to trust a on her gift_tax_return for year taxpayer reported her gifts to trust a and trust b on her gift_tax_return for year taxpayer reported only her gift to trust b on schedule c of her gift_tax_return for year taxpayer listed dollar_figurez as her available gst_exemption amount and allocated dollar_figurey the reported value of her gift to trust b to the transfer to trust b accounting firm did not advise taxpayer to allocate her gst_exemption to any of her transfers to trust a or to her transfer to trust b in year it is represented that in year during a review of taxpayer’s estate plan taxpayer’s attorney discovered the failure_to_file returns for trust a and the failure to allocate taxpayer’s gst_exemption to trust a and the year transfer to trust b it is also represented that no distributions of cash or property have been made by trust a or trust b to any beneficiaries taxpayer requests an extension of time under sec_301_9100-3 and sec_2642 to make allocations of her gst_exemption to the transfers to trust a in year sec_1 through and to her transfer to trust b in year law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2503 provides that the first dollar_figure adjusted for inflation of gifts of present interests in property made to any person by the donor during the calendar_year shall not be included in the total_amount_of_gifts made during such year by the donor this is referred to as the annual_gift_tax_exclusion sec_25_2503-2 provides that in the case of a gift in trust the beneficiary of the trust is the donee sec_25_6019-1 of the procedure and administration regulations provides that a gift_tax_return does not have to be filed for a transfer that is excluded from the gift_tax under sec_2503 sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip plr-144172-08 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to the property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual to any property with respect to which such individual is the transferor during the years at issue in this case the gst_exemption amount increased from dollar_figure to an amount equal to the applicable_exclusion_amount under sec_2010 sec_2632 provides that any allocation by an individual of his or her gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual’s gst_exemption shall be deemed to be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero automatic allocation if the amount of the direct_skip exceeds such unused portion the entire unused portion shall be allocated to the property sec_2612 defines the term direct_skip as a transfer subject_to the estate_tax or gift_tax of an interest in property to a skip_person sec_2613 includes in the definition of the term skip_person a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons sec_2642 provides the general_rule that in the case of a direct_skip which is a nontaxable_gift by reason of sec_2503 the inclusion_ratio shall be zero however under sec_2642 the general_rule of sec_2642 does not apply to any transfer to a_trust for the benefit of an individual unless a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual plr-144172-08 for transfers prior to date sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly prescribed by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal plr-144172-08 revenue bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make and allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election conclusion trust a provides taxpayer’s grandson with the right to withdraw during any calendar_year from any contributions to the trust during the year an amount equal to the annual_gift_tax_exclusion under sec_2503 taxpayer transferred cash in the amount of the annual exclusion to trust a in year sec_1 through under sec_25_6019-1 these gifts did not have to be reported on gift_tax returns for those years however for gst tax purposes these transfers to trust a were direct skips under sec_2612 and because trust a was created for grandson and his descendants trust a does not satisfy the exceptions under sec_2642 for purposes of the inclusion_ratio therefore taxpayer’s unused gst_exemption is deemed to have been automatically allocated to the transfers to trust a under sec_2632 taxpayer’s transfers to trust b were reported on gift_tax returns filed for year and year no allocation of taxpayer’s gst_exemption was made on the return for year on the return filed for year taxpayer’s unused gst_exemption was reported as dollar_figurez although dollar_figurez was the gst_exemption amount in year accounting firm failed to take into account the automatic allocations that were made with respect to taxpayer’s transfers to trust a in years prior to year these allocations reduced the amount of gst_exemption available to taxpayer in year based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to her transfer to trust b during year this allocation should be made on a supplemental form_709 filed for year in conjunction with this grant of relief taxpayer will also file a supplemental form_709 for year correctly reporting the amount of her available gst_exemption as of year this correction will reflect the total amount of gst_exemption automatically allocated with plr-144172-08 respect to the transfers to trust a made in years and the allocation with respect to the year transfer to trust b the supplemental form sec_709 for year and year should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely curtis g wilson associate chief_counsel passthroughs special industries enclosures copy of letter for sec_6110 purposes cc
